DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 6, 22, and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/26/2021. Withdrawn claim 30 is rejoined to allowed claim 25.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, 


Claim(s) 1 and 19 is/are rejected under 35 U.S.C. 102b as being anticipated by Lablans US Publication No. 2010/0097444.

Regarding claim 1 Lablans discloses of Fig. 1 – 64, of applicant’s a method for controlling a dual camera unit, wherein the dual camera unit comprises a first camera, a second camera, and a driving component, the second camera being movable relative to the first camera, the driving component being connected to the second camera and configured to drive the second camera to move (paragraph 0154 – 0155 of a camera with two sensor/lens units 601 and 602, the sensor unit 601 is provided with a motor unit or a mechanism 605 that is able to provide the sensor unit 601 with a translation in a plane, for instance the sensor plane, so that the sensor unit 601 is moved towards or away from unit 602 such that there is a method for controlling a dual camera unit, wherein the dual camera unit comprises a first camera 602, a second camera 601, and a driving mechanism 605 component, the second camera 601 being movable relative to the first camera 601, the driving mechanism 605 component being connected to the second camera 601 and configured to drive the second camera 601 to move), the method comprising;

Lablans further discloses of applicant’s determining whether current ambient-light intensity reaches a preset threshold (paragraph 0285 – 0286 in creating the conditions for which a 3D image has to be recorded and created during a calibration step, the conditions are based on the conditions one may determine a camera setting which will 

Lablans further discloses of applicant’s controlling the driving component to deform, thereby to drive the second camera to move and change a distance between the first camera and the second camera to a first preset distance, when the current ambient-light intensity fails to reach the preset threshold (paragraph 0154 – 0155 of a camera with two sensor/lens units 601 and 602, the sensor unit 601 is provided with a motor unit or a mechanism 605 that is able to provide the sensor unit 601 with a translation in a plane, for instance the sensor plane, so that the sensor unit 601 is moved towards or away from unit 602. Paragraph 0128 if the two image lens/sensor units are not optimally positioned in relation to each other, the image processor may be enabled to adjust images for these distortions and correct them to create one optimized panoramic image by shifting the image lens/sensor units. Paragraph 0285 – 0286 in creating the conditions for which a 3D image has to be recorded and created during a calibration step, the conditions are based on the conditions one may determine a camera setting which will generate a desired result, which preferably is an optimal result. In a further embodiment one may associate a setting, and the determined offset 

Lablans further discloses of applicant’s controlling the first camera and the second camera to be in a first imaging mode corresponding to the first preset distance (paragraph 0154 – 0155 of a camera with two sensor/lens units 601 and 602, the sensor unit 601 is provided with a motor unit or a mechanism 605 that is able to provide the sensor unit 601 with a translation in a plane, for instance the sensor plane, so that the sensor unit 601 is moved towards or away from unit 602. Paragraph 0128 if the two image lens/sensor units are not optimally positioned in relation to each other, the image processor may be enabled to adjust images for these distortions and correct them to create one optimized panoramic image by shifting the image lens/sensor units. Paragraph 0285 – 0286 in creating the conditions for which a 3D image has to be recorded and created during a calibration step, the conditions are based on the conditions one may determine a camera setting which will generate a desired result, 

Lablans further discloses of applicant’s and controlling the first camera and the second camera to be exposed in the first imaging mode, and outputting a first image in the first imaging mode (paragraph 0157 sensor areas 804 and 805 need to be combined or registered with area 803 as shown in FIG. 8 to generate an optimal panoramic image by image processor 611, which require a lateral movement of units 601 and 603 by mechanisms 605 and 606. It is determined that sensor areas provide the best panoramic image for the applied distance in a stitched and registered situation such that the first camera 602 and the second camera 601 are exposed in the first imaging mode, and outputting a first image of the best panoramic image in the first imaging mode in shifting of the sensor/lens unit 601 for the light condition threshold is used to create one optimized panoramic image as a desired and optimal result).

Regarding claim 19 Lablans further discloses of applicant’s a non-transitory .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lablans US Publication No. 2010/0097444 in view of Masuda US Patent No. 9,094,671.

Regarding claim 2 Lablans further discloses of applicant’s further comprising: detecting whether preview images captured by the first camera and the second camera 

Lablans further discloses of applicant’s performing an operation of controlling the driving component to deform, thereby to drive the second camera to move and change the distance between the first camera and the second camera to a first preset distance, when detecting that the preview images do not comprise the information (paragraph 0154 – 0155 of a camera with two sensor/lens units 601 and 602, the sensor unit 601 is moved towards or away from unit 602. Paragraph 0128 if the two image lens/sensor units are not optimally positioned in relation to each other, the image processor may be 

Lablans discloses a method of determining optimum conditions to creating an optimum image by shifting a camera unit and the lighting conditions in which the image is captured but does not expressively disclose detecting whether images captured by the camera comprise face information or not; when detecting that the preview images do not comprise the face information;

Masuda teaches a method of detecting a face in a captured images. Masuda teaches of Fig. 1 – 9, of applicant’s detecting whether images captured by the camera 

Regarding claim 3 the combination of Lablans in view of Masuda further teaches of applicant’s the method further comprising: controlling the driving component to deform, thereby to drive the second camera to move and change the distance between the first camera and the second camera to a second preset distance, when detecting that the preview images comprise the face information; controlling the first camera and the second camera to be in a second imaging mode corresponding to the second preset distance; and controlling the first camera and the second camera to be exposed in the .

Claims 7 - 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lablans US Publication No. 2010/0097444 in view of Masuda US Patent No. 9,094,671 as applied to claim 1 above, and further in view of Tanimura et al US Publication No. 2008/0247748.

Regarding claim 7 the combination of Lablans in view of Masuda further teaches of applicant’s wherein the operation of controlling the driving component to deform comprises (Lablans in paragraph 0154 – 0155 of a camera with two sensor/lens units 601 and 602, the sensor unit 601 is moved towards or away from unit 602);

The combination of Lablans in view of Masuda teaches a method determining optimum conditions to creating an optimum image by shifting a camera unit and the lighting conditions in which the image is captured and a method of detecting a face in a captured images but do not expressively teach inputting a control current to the driving component, to make the driving component deform according to the change of 

Tanimura et al teaches a method of controlling the current to a SMA member. Tanimura et al teaches of Fig. 1 – 13, of applicant’s inputting a control current to the driving component, to make the driving component deform according to the change of temperature (paragraph 0045 the driving section 24 is a power supply circuit operable to supply electric power to the SMA member 12 via the resistor element 21, according control of the control section 23. In response to receiving the electric power supplied from the driving section 24, the SMA member 12 will be electrically heated up to the transformation temperature or more, and then gradually deformed (recovered) toward the pre-memorized shape according to a value of the temperature (the resistance Rsma) and the driving section 24 is operable to adjust an output current value so as to adjust an amount of electric power to be supplied to the SMA member 12, to achieve adjustment of a value of the temperature (resistance Rsma) of the SMA member 12 such that the driving section 24 inputs a control current to the SMA member 12 driving component, to make the SMA member 12 driving component deform according to the change of temperature). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Lablans in a manner similar to Tanimura et al. Doing so would result improving Lablans invention in a similar way as Tanimura et al – namely the ability to provide a method of controlling the current to a SMA member, in Tanimura et al invention, to the camera driving mechanism in Lablans invention.



Regarding claim 9 the combination of Lablans in view of Masuda further in view of Tanimura et al, Tanimura et al further teaches of applicant’s wherein a material of the driving component includes shape memory alloys (paragraph 0005 of shape-memory alloy (SMA), paragraph 0045 the driving section 24 is a power supply circuit operable to supply electric power to the SMA member 12 via the resistor element 21, according control of the control section 23. In response to receiving the electric power supplied from the driving section 24, the SMA member 12 will be electrically heated up to the transformation temperature or more, and then gradually deformed (recovered) toward the pre-memorized shape according to a value of the temperature (the resistance Rsma)).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lablans US Publication No. 2010/0097444 in view of Masuda US Patent No. 9,094,671 as applied to claim 1 above, and further in view of Laroia et al US Publication No. 2016/0112637.

Regarding claim 24 the combination of Lablans in view of Masuda teaches a method determining optimum conditions to creating an optimum image by shifting a camera unit relative to a second camera unit and the lighting conditions in which the image is captured and a method of detecting a face in a captured images but do not expressively teach wherein the first camera is a wide-angle camera, and the second 

Laroia et al teaches a method of the scene areas captured by camera modules correspond to the f1 and f2 focal lengths. Laroia et al teaches of Fig. 1 – 18, of applicant’s the first camera is a wide-angle camera, and the second camera is a long focal camera (paragraph 0131 the scene areas captured by camera modules correspond to the f1 and f2 focal lengths can be appreciated in the context of the FIG. 9 example which shows 6 distinct scene areas where f1 = 35 mm and f2 = 70 mm such that the first camera module is a wide-angle camera where f1 = 35 mm and the second camera module is a long focal camera where f2 = 70 mm). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Lablans in a manner similar to Laroia et al. Doing so would result improving Lablans invention in a similar way as Laroia et al – namely the ability to provide a method of the scene areas captured by camera modules correspond to the f1 and f2 focal lengths, in Laroia et al invention, to the two camera/ lens units with some focal lengths in Lablans invention.

Allowable Subject Matter

Claims 25 – 30 are allowed.

Claims 4 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of 

Claim 5 is objected to as being dependent upon objected to claim 4, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454.  The examiner can normally be reached on Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/MARK T MONK/Primary Examiner, Art Unit 2696